 



[image_001.jpg]

 

 

October 25, 2013

 

 

VIA E-MAIL and HAND DELIVERY

 

Lori Payne, PhD. (Via Hand Delivery)

 



  Re: Severance Agreement and Release of All Claims



 

Dear Lori:

 

You have indicated that you intend to resign from your position as Vice
President of Bioanalytical Services of Bioanalytical Systems, Inc. ("BASi" or
"Company"). This letter will confirm certain agreements between you and the
Company concerning the resolution of all contractual and other matters between
the parties.

 

Upon your resignation, BASi is prepared to offer you a severance package with
the terms detailed below. Although you will have the full time period spelled
out in paragraph 16 below to consider this Agreement, your employment will end
effective November 15, 2013. Thereafter, you will not be entitled to any
additional compensation or to participate in any of BASi's benefit plans (except
as otherwise specifically provided herein) from BASi other than what may be
agreed to by the parties in the Agreement below.

 

Even if you do not sign this Agreement, BASi will (a) pay you at your normal
weekly salary through November 15, 2013; (b) pay you for any accrued but unused
vacation days in accordance with Company policy; and (c) reimburse you for
previously incurred but unreimbursed business expenses in accordance with
Company policy. Unless you notify BASi of a different bank account, your final
pay will be deposited in the bank account that you have previously designated
for direct deposit. Similarly, even if you do not sign this Agreement, you will
be offered benefits to which you are entitled under the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”), as modified below.

 

A.Terms

 

1.Definitions. The terms “you” and “your” and “Payne” mean Lori Payne, and
anyone who has or obtains any legal right or claims through her. “BASi” and
“Company” mean Bioanalytical Systems, Inc. and include its past and present
officers, directors, employees, agents, related corporations and entities,
affiliates, principals, insurers, shareholders, attorneys, trustees,
subsidiaries, predecessors, successors and assigns, any and all employee benefit
plans (and any fiduciary of such plans) sponsored by BASi. “Agreement” means
this letter agreement which contains the terms of the severance package and
which includes a release of all claims arising out of Payne's employment
relationship with BASi and the termination of the employment relationship. “The
Parties” means Payne and BASi.

 



 

 



 

2.Resignation. Pursuant to this Agreement, Payne will be deemed to have resigned
her employment with BASi effective November 15, 2013 (the Effective Date).

 

3.Payments and Benefits to be Provided to Payne. In exchange for and in
consideration of Payne's agreement to release all claims against BASi as
described in paragraph 4 and in consideration of the other promises contained in
this Agreement, BASi agrees as follows:

 

a.BASi agrees to pay you a severance benefit in the form of salary continuation
through the payroll period ending January 15, 2014 ("Severance Period"), in the
amount of $13,333.33 per month. Unless you notify BASi’s payroll department of a
different bank account, this amount will be deposited in the bank account that
you have previously designated for direct deposit;

 

b.Additionally, following the Release Effective Date, if you are eligible for
and timely elect to continue health insurance coverage under BASi's group health
care program pursuant to the federal law known as COBRA, then, BASi will
reimburse you through January 15, 2014, for the amount of COBRA premiums paid by
you to maintain such coverage upon presentation by you to the Company of
evidence that you have made such payments. Any month for which you receive such
reimbursement from BASi will count toward the eighteen (18) month COBRA
continuation period.

 

c.After the period referenced in paragraph 3(b) ends, you and your family will
have the option of continuing to participate in BASi’s group health care program
pursuant to COBRA for any remaining period of COBRA continuation coverage to the
extent required under COBRA, but you will be responsible for the entire premium.

 

d.Payne agrees that all of her stock options, including vested and unvested
stock options, shall be irrevocably terminated and of no further effect as of
the termination date. Payne further agrees that she will not be eligible for any
bonuses, commissions, or other incentive compensation paid by BASi following her
termination date with the exception of bonuses earned under the Annual Incentive
Bonus Program before the termination date.

 



 

 



 

4.Claims released by Payne. By signing this Agreement, Payne unconditionally and
fully releases and forever discharges BASi from (a) any and all possible claims,
known or unknown, arising out of or from her employment with BASi under any and
all possible legal, equitable, tort, contract or statutory theories, including
but not limited to any claims for constructive or wrongful discharge or breach
of contract, except for any claims relating to accrued and vested rights under a
retirement plan; (b) any and all claims arising on or before the date Payne
signs this Agreement, including but not limited to any charges, claims, demands
or actions under Title VII of the Civil Rights Act of 1964 and the Equal Pay
Act, 42 U.S.C. § 2000e et seq., Section 1981 of the Civil Rights Act of 1866, 42
U.S.C. § 1981, the Age Discrimination in Employment Act, the Older Workers’
Benefit Protection Act, the Americans with Disabilities Act, 42 U.S.C. § 12101
et seq., the Indiana Civil Rights Law, the Employee Retirement Income Security
Act, 29 U.S.C. § 1001 et seq., the United States Constitution, the Indiana
Constitution, any and all amendments to said statutes, and any other federal,
state or local statute or law, ordinance or regulation, dealing in any way with
employment or employment-related benefits and all claims for costs and
attorneys’ fees; and (c) all claims Payne may have against BASi arising out of
Payne's employment and/or termination of employment with BASi, including any
claims arising out of her Employment Agreement dated March 15, 2012. Payne
agrees and understands that any claims she may have under the aforementioned
laws, statutes or any other federal, state or local law, ordinance, rule or
regulation are effectively waived by this Agreement. Payne understands that the
signing of this Agreement prevents her from making any further claims against
BASi in connection with her employment and the termination of her employment
with BASi. Payne agrees to give up, release and waive all claims against BASi
and not to bring any lawsuits against BASi relating to the claims she has given
up, released and waived, nor will she allow any suit to be brought on her
behalf. BASi represents that it is not aware of the existence of any claims it
may have against Payne and has not discussed the possibility of litigation
against her. BASi affirms and acknowledges that it is unaware of any potential
claims it may have against Payne and has no present intention of asserting any
such claims against her once the agreement is signed.

 

5.No Admission of Liability; Waiver. This Agreement shall not in any way be
construed as an admission by BASi that it has acted wrongfully with respect to
Payne or any other person, or that Payne has any rights whatsoever against BASi.
Payne waives any right or claim of reinstatement to employment with BASi and
agrees not to seek further employment with BASi. If Payne does seek employment
with BASi, BASi is under no obligation to consider her for employment.

 

6.Acknowledgement. Payne acknowledges that she is not entitled to any of the
payments and benefits listed in paragraph 3(a)-(b) of this Agreement unless she
signs this Agreement and does not revoke it within the revocation period stated
in paragraph 16 below.

  

 

 



 

7.Non-Disparagement. In consideration of the promises made in this Agreement,
Payne and BASi each agrees not to make any false, negative or disparaging
remarks or comments to any person and/or entity about the other party to this
Agreement, nor shall Payne or BASi make any statement that may subject the other
party to potential embarrassment, humiliation or any other negative consequence.
In addition, Payne agrees that she shall not make any public statement,
including but not limited to, any statement to the media or to BASi employees,
regarding the termination of her employment with BASi with the exception of
stating that she has resigned to pursue other opportunities.

 

8.Consultation with Attorney. Payne agrees that she has read this Agreement and
the releases contained herein, that she understands all of the terms hereof,
that she has not been coerced, threatened or intimidated into signing this
Agreement, and that she executes this Agreement voluntarily and with full
knowledge of its meaning and consequences and that she has had sufficient
opportunity to consult with her attorney regarding this Agreement. Payne further
acknowledges that BASi hereby advises her that she should consult with an
attorney before executing this Agreement.

 

9.Violation of Agreement and Severability. Payne agrees that if she breaches any
obligation set forth in this Agreement, BASi shall cease all payments to her, as
described in this Agreement, and it shall also cease providing all benefits to
her, as described in this Agreement. Payne also understands and agrees that in
the event that this Agreement is ever held to be invalid or unenforceable, in
whole or in part, as to any particular type of claim or charge or as to any
particular circumstances, this Agreement shall remain fully valid and
enforceable as to all other claims, charges and circumstances.

 

10.Confidentiality and Non-Solicitation. Payne agrees and understands that she
remains subject to the Confidentiality and Non-Solicitation obligations stated
in Sections 3.1 and 3.3 of her Employment Agreement dated March 15, 2012.

 

11.Payne's Representations. Payne represents and warrants that in the making and
execution of this Agreement, she is not relying on any representation,
statement, or assertion of fact or opinion made by any agent, attorney,
employee, or representative of the persons, parties, or corporations being
released herein, and she hereby waives any right to rely upon all prior
agreements and/or oral representations made by any agent, attorney, employee, or
representative of such persons, parties, or corporations even though made for
the purpose of inducing her to enter into this Agreement.

 

12.Return of BASi’s Property. Payne hereby represents and warrants that she will
return to BASi all of BASi’s property that is in her possession or control as of
the Effective Date. This includes, but is not limited to, keys, credit cards,
phone cards, cellular telephones, pages, directories, computer hardware and
software, books, documents, memoranda, and all other records, and copies
thereof.

 

13.Cooperation and Transition Assistance. Payne agrees that she will be
available to provide reasonable assistance to BASi with transitional matters
relating to her former duties with BASi, without additional compensation, for
the Severance Period discussed in paragraph 3(a), above.

 



 

 

 

14.Miscellaneous. The Parties agree that this Agreement is deemed made and
entered into in the State of Indiana and in all respects shall be interpreted,
enforced and governed under the laws of the State of Indiana, unless otherwise
preempted by federal law. Jurisdiction and venue for litigation of any dispute,
controversy, or claim arising out of or in connection with this Agreement shall
lie exclusively in the federal or state courts in Tippecanoe County, Indiana,
and the Parties hereby consent to service of process from said courts. This
Agreement shall inure to the benefit of and may be enforced by, and shall be
binding on The Parties and their heirs, executors, administrators, personal
representatives, assigns, and successors in interest. The language of all parts
of this Agreement shall be in all cases construed as a whole, according to its
fair meaning, and not strictly for or against the drafter.

 

15.Disclosures by Payne. As a condition precedent to her eligibility for the
severance benefits described in paragraph 3(a)-(b) above, Payne affirms and
attests that she has disclosed during the course of her employment all
employment and other agreements she has signed on behalf of BASi in her capacity
as Vice President of Bioanalytical Services to appropriate Company officials.

 

16.Time to Consider this Agreement. Payne understands that she has twenty-one
(21) days from the date of delivery of this Agreement to consider the terms of
this Agreement. Payne understands that she may sign this Agreement at any time
during the twenty-one (21) day period. Payne understands that she may revoke
this Agreement if she so chooses until seven (7) days after the date of
execution. Payne further understands that this Agreement will not become
effective or enforceable and that BASi’s obligations in paragraph 3 of this
Agreement to make payments and provide benefits will not become effective or
enforceable until seven (7) days from the date of Payne’s execution of this
Agreement and provided that the Agreement is not revoked during such seven day
period ("Release Effective Date").

 

 



  Sincerely,     Bioanalytical Systems, Inc.                 Jacqueline Lemke  
        President & CEO  





 

 

 

 

My signature below represents my unconditional acceptance of all terms and
conditions contained in this Agreement.

 

 

 

 



        Lori Payne, Ph.D.     Date                  STATE OF INDIANA )      
)  SS:     COUNTY OF _________ )             Subscribed to and sworn before me,
a Notary Public, in and for said County and State, this _____ day of
                    , 2013.





 

 



          Signature                
Printed                                      Notary Public             My
Commission Expires:   County of Residence:            





 



 

